USCA4 Appeal: 20-2371      Doc: 22         Filed: 11/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-2371


        JAMES FREEMAN,

                            Plaintiff - Appellant,

                     v.

        SCIENCE APPLICATIONS INTERNATIONAL CORPORATION, a/k/a SAIC,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Leonie M. Brinkema, District Judge. (1:19-cv-01502-LMB-MSN)


        Submitted: November 17, 2022                                Decided: November 22, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Christopher E. Brown, THE BROWN FIRM PLLC, Alexandria, Virginia,
        for Appellant. Kimberley Lunetta, Miami, Florida, Matthew J. Sharbaugh, Zachary S.
        Stinson, MORGAN, LEWIS & BOCKIUS LLP, Washington, D.C., for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-2371         Doc: 22     Filed: 11/22/2022    Pg: 2 of 2




        PER CURIAM:

              James Freeman appeals the district court’s order denying his motion for partial

        summary judgment and granting Defendant summary judgment on Freeman’s

        discrimination, harassment, and retaliation claims, brought pursuant to Title VII of the

        Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17. We have reviewed the record

        and find no reversible error.   Accordingly, we affirm the district court’s judgment.

        Freeman v. Sci. Applications Int’l Corp., No. 1:19-cv-01502-LMB-MSN (E.D. Va. Nov.

        24, 2020). We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                   AFFIRMED




                                                   2